DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 26 October 2021 is entered.  Claims 1, 10-13, 15, 17, 19, 21, 23-24, 27-28, 30-32 and 36 are currently pending in the application.  Claims 28 and 30-32 have been withdrawn.  The rejections of record from the office action dated 28 May 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 19, 21, 23-24, 27, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Machine Translation of CN 103044745) in view of Puydak et al. (US 5,021,500).
Regarding claims 1, 10, 19, 21, 23-24, 27 and 36, Liu discloses a crosslinked polyethylene pipe comprising 90 to 110 parts HDPE and 1 to 5 parts of maleimide (Page 1/Para 1).
Liu does not disclose that the maleimide is hexamethylene-1,6-dimaleimide.
Puydak discloses a thermoplastic composition comprising polyolefins, using a crosslinking system comprising a maleimide curing system comprising hexamethylene bismaleimide in amounts of from about 0.5 to about 4 phr (i.e. overlapping about 1.75 to about 2.0% or about 2% by weight; hexamethylene-1,6-dimaleimide), a hindered amine light stabilizer that may be Tinuvin 770, and an antioxidant, Irganox 1010 is an 
Liu and Puydak are analogous art because they both teach about curing systems comprising maleimides.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the maleimide curing system including 0.5 to 4 phr hexamethylene bismaleimide, Tinuvin 770 and Irganox 1010 of Puydak as the curing system to cure the pipe of Liu because it is well known in the art to do so and doing so would amount to nothing more than using a known curing system in a known environment to accomplish an entirely expected result.  
Regarding claim 19, while no specific amount of antioxidant is disclosed, given that the amount of antioxidant decreases the amount of oxidative degradation, it is the examiner’s position that it would have been obvious to arrive at the claimed amount depending on the end use of the pipe and the desired amount of reduction in oxidative degradation vs. cost.
  Regarding claim 23-24, the amount of HALS is exemplified at 0.4 % by weight (Table IIIa).  Alternatively, given that the HALS improves crosslinking performance (C11/L1-5) it is the examiner’s position that it would have been obvious to arrive at the claimed amount depending on the end use of the pipe and the desired crosslinking performance vs. cost.
Regarding claims 27 and 36, given that the pipe of modified Liu is identical in composition to the instantly claimed pipe (polyethylene, hexamethylene bismaleimide, Tinuvin 770 and Irganox 1010), it is the examiner’s position that it will intrinsically have a degree of crosslinking of about 60 to about 90%.  Alternatively, given that the amount of . 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Machine Translation of CN 103044745) and Puydak et al. (US 5,021,500), as applied to claim 1 above, in view of Brosius et al. (US 5,362,808).
Regarding claims 11-13, modified Liu discloses all of the claim limitations as set forth above.  Modified Liu dies not disclose a peroxide initiator in an amount of 0.2 to 2% by weight.
Brosius discloses a crosslinking system for polyolefins comprising a bismaleimido crosslinking agent and 0.001 – 2 parts per hundred ditert butyl peroxide as an initiator (abstract, C9/1-15).
Liu and Brosius are analogous art because they both teach about crosslinking system for polyolefins comprising a bismaleimido crosslinking agent.  It would have been obvious to one of ordinary skill in the art to use the peroxide initiator in the amount disclosed by Brosius to initiate the crosslinking reaction and because it is well known in the art to do so and doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Machine Translation of CN 103044745) and Puydak et al. (US 5,021,500), as applied to claim 1 above, in view of Ericsson et al. (WO/2014/0177435 A1).
Regarding claims 15 and 17, modified Liu discloses all of the claim limitations as set forth above.  Modified Liu dies not disclose a co-agent in an amount of 0.02 – 10% 
Ericsson discloses a polyolefin pipe crosslinked using a crosslinking system including 0.1 to 5% by weight of a coagent selected from acrylates, allyl ethers, polybutadienes, vinyl ethers and unsaturated vegetable oils in order to enhance the efficiency of the crosslinking process (abstract, [00104]-[00105]). 
Liu and Ericsson are analogous art because they both teach about crosslinked polyolefin pipes.  It would have been obvious to one of ordinary skill in the art to incorporate the coagent in the amount of Ericsson into the pipe of Liu in order to enhance the efficiency of the crosslinking process.

Response to Arguments

Applicant's arguments filed 26 October 2021 have been fully considered but they are not persuasive.
Applicant argues that Puydak discloses a halobutyl rubber and one would not expect the maleimide of Puydak to work on polyethylene.
Applicant’s argument is unpersuasive given that applicant provides no evidence (i.e. data) to support the assertion that the maleimide of Puydak would not have been expected to work on polyethylene.
Applicant points to the entry on Butyl rubber in the encyclopedia Brittanica, which states that non-halogenated rubbers compared to halogenated rubbers can be cured more rapidly and with different and smaller amounts of curative agents.

Applicant asserts that the instant invention exhibits unexpected results and points to the Declaration of Mr. Slotte.
However, the data presented in the Declaration of Mr. Slotte is not commensurate in scope with the instant claims.  The data presented is directed to a high molecular weight, high density polyethylene, while instant claim 1 broadly recites “high-density polyethylene”.  The data presented is directed to 2.0 wt% crosslinker, while the claims broadly recite an amount of about 1.75 to about 2.0% by weight.  Further it is noted that the claims now recite “crosslinker is or comprises hexamethylene-1,6-dimaleimide”, therefore, the claimed amount of  hexamethylene-1,6-dimaleimide may be less than about 1.75 to about 2.0 wt.%, for which, no data is presented.
Applicant argues that independent claims 1 and 36 represent a reasonable generalization and are commensurate in scope with the data presented in the Slotte Declaration filed 14 January 2020.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether independent claims 1 and 36 represent a reasonable generalization and are commensurate in scope with the data presented in the Slotte Declaration filed 14 January 2020 must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or 
Applicant argues that Example 1 at [0077]-[0083] provides data for 1.75% of hexamethylene-1,6-dimaleimide.
However it is noted that the polyethylene is a high molecular weight HDPE and the claimed range of cross-linker is about 1.75 to about 2.0 and therefore is not commensurate in scope with the claims and applicant has not provided a Declaration stating that independent claims 1 and 36 represent a reasonable generalization and are commensurate in scope with the data presented.  Further it is noted that the claims now recite “crosslinker is or comprises hexamethylene-1,6-dimaleimide”, therefore, the claimed amount of  hexamethylene-1,6-dimaleimide may be less than about 1.75 to about 2.0 wt.%, for which, no data is presented.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782